 


 HR 4912 ENR: Rural Health Care Capital Access Act of 2006
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
One Hundred Ninth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the seventh day of January, two thousand and six 
H. R. 4912 
IN THE HOUSE OF REPRESENTATIVES 
AN ACT 
To amend section 242 of the National Housing Act to extend the exemption for critical access hospitals under the FHA program for mortgage insurance for hospitals. 
 
 
1.Short titleThis Act may be cited as the Rural Health Care Capital Access Act of 2006. 
2.ExtensionParagraph (1) of section 242(i) of the National Housing Act (12 U.S.C. 1715z–7(i)(1)) is amended by striking July 31, 2006 and inserting July 31, 2011.   
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
